 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDHotel,Motel,Restaurant Employees and BartendersUnion Local 19, Hotel and Restaurant Employ-ees and Bartenders InternationalUnion, AFL-CIOandLeBaronHotelandShermanMaddox.Cases 32-CB-1669 and 32-CB-188418 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 25 June 1986 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order2as modified. 3ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Hotel,Motel,Restaurant Employees andBartenders Union Local 19, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, San Jose, California, its officers, agents,and representatives, shall take the action set forthin the Order as modified.1.Substitute the following as paragraph 2(a)."(a)Offer reimbursement with interest to thoseemployees who tendered back dues and/or rein-statement fees solely in reliance on the Respond-ent'snotification that employeesmust pay suchdues and/or fees under penalty of termination."1We agree with the judge that the Respondent violated Sec8(bXIXA)of theAct byattempting to collect back dues from employees,under threat of discharge,during the hiatus period between I June 1983and 1 April 1984 when the parties were without a contract The Re-spondent engaged in similar conduct with respect to Sherman Maddox inSeptember 1984 by attempting to collect from him a $160 reinstatementfee that the Respondent conceded included back dues from the contrac-tual hiatus.SeeAuto Workers Local 376 (EmhartIndustries),278 NLRB285 (1986).8The General Counsel has requested that the Order include a visita-torial clause authorizing the Board,for compliance purposes, to obtaindiscovery from the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the United Statescourt ofappeals enforc-ing this Order.Underthe circumstances of this case,we finditunneces-sary to include such a clauseAccordingly,we deny the General Coun-sel's request3 The judge's recommended Order does not require the Respondent toreimburse employees the back dues that were unlawfully collected priorto I June 1984 Accordingly,we modifythe Orderto provide such reim-bursement2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actandhasordered us to post and abide by this notice.WE WILL NOTthreaten employees with dis-charge for refusing to tender periodic dues duringa time when they are not contractually bound todo so.WE WILL NOTrefuse to make available the samedues reductions to all similarly situated employees,in contrast to our arbitrary and capricious refusalto do so with regard to Sherman Maddox in 1984following the execution of a new labor contract.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL reimburse with interest those employ-eeswho tendered back dues and/or reinstatementfees solely in reliance on our notification that em-ployees must pay such dues and/or fees under pen-alty oftermination.HOTEL,MOTEL, RESTAURANT EM-PLOYEES AND BARTENDERS UNIONLOCAL19,HOTEL AND RESTAURANTEMPLOYEESANDBARTENDERSINTERNATIONAL UNION,AFL-CIODavid Dominguez,for the General Counsel.William A. Sokol,of San Francisco, California, for theRespondent.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN,Administrative Law Judge. Thisconsolidated case was heard 5 and 6 March 1986 at Oak-land, California.The respective charges filed 28 Decem-ber 1983 and 15 October 1984, and the consolidatedcomplaint embodying an order withdrawing prior ap-proval of a settlement in Case 32-CB-1669 only,issued29November 1984.The primary issues are whetherHotel,Motel,RestaurantEmployees, and BartendersUnion 19,Hotel and Restaurant Employees and Bartend-ers International Union,AFL-CIO(Respondent), forcedand attempted to force employees, under threat of loss ofemployment,to pay dues for a period when no collec-tive-bargaining agreement was in effect, accepted duesthat it caused an employer to remit notwithstanding such281NLRB No. 86 HOTEL &RESTAURANT EMPLOYEESLOCAL 19 (LE BARON HOTEL)action to be assertedly exceeding scope of any dues-checkoff authorization,and discriminated against the in-dividualfiler of anRD petition with respect to dues re-ductions made available to members generally,and hasthereby violatedSection 8(b)(1)(A) of the Act.On the entire record,including my observation of thedemeanor of witnesses,and after considerationof briefsfiled by theparties, I make the followingFINDINGS OF FACT1.JURISDICTIONLe Baron Hotel,aCalifornia corporationwith anoffice and place of business in San Jose,California, andthe employer to which facts of this case relate, is en-gaged in the operation of a hotel providing food andlodging for guests, annually deriving gross revenues fromsuch business operations in excessof $500,000 while pur-chasing and receiving goods or services valued in excessof $5000 that originatedoutside California.On these ad-mitted facts,I findthat Le Baron Hotel is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Basis of AnalysisBased on an established collective-bargaining relation-ship,Respondent and this Employer had been parties toa labor agreement effective from 1 June 1980 through 31May 1983. It contained a union-security provision callingfor membership in the Union following 30 days of em-ployment and a related dues-checkoff clause.Section 30describing the period of the agreement read,in part, asfollows:It is further understood that either party mayreopen this contract at least sixty(60) days prior toits expiration on May 31,1983,and give notice ofitsdesire to change,modify,or alter this Agree-ment.In the event no such notice is given prior toMay 31,1983,this contract shall be automaticallyextended from year to year beyond the expirationdate set forth ... .On 15March 1983 Respondent gave reopener noticeto the Employer. This letterwas cast in termsof the rep-resented employees'wishes with respect to the obtainingof a new contract.In pertinentpart the letter referred toa "desire to change,modify andalter our collective-bar-gaining agreement presentlyin force,"and continuedwith referenceto the section 30notice provisions by ex-pressing the particular desire "to change,modify andalterwage scales, working conditionsand fringe bene-fits."Following thisthe parties bargainedbut failed toreach a new agreementby the 31May 1983 expirationdate.Negotiations extended until the following springwhen,on 1 April 1984,a new agreement was enteredintowithits effectivedatespecified to be 1 June 1983.Throughoutthe yearlong course of bargaining the partieshad disputed,inwritten and oral communications,whether the old contract had continued in force and525effect beyond its expiration date of 31 May 1983. TheEmployer had asserted as early as a letter dated 20 May1983 from its then general manager,Ralph Molter, thatthere would"be no contract in force"from 1 June 1983onward,while Respondent,in a written reply dated 31May 1983 from its financial secretary-treasurer,VincentCurciJr., claimed that the contract would continue "infull force and effect"until renewed or the reaching ofimpasse.Employee Sherman Maddox, the Charging Party inCase 32-CB-1884,had filed an RD petition on 21 March1983.Processing of this case was withheld during theseveral months following until withdrawn by Maddox inOctober 1983.Maddox's employment spanned September1981 to November 1984 during which time he had beena cook and chef,these occupations being among thehighest paid of all contract classifications.He testifiedthat in March 1983 episodes had occurred at the work-place involving several officials of Respondent,who gen-erally expressed displeasure at his action in filing the RDpetition.This testimony included an uncontrovertedrecollection thatDaniel Fragnito,Respondent's execu-tive vice president,had menacingly cursed him in thissame connection.The Employerhad ceased making dues deductions asof 1 June 1983,however its position,as summarized in itsattorney's letter to Respondent dated 9 June 1983, wasthat no change was contemplated concerning employeeterms and conditions of employment,and specificallythat contributions to the benefits trusts would continue.Respondent was, however,faced with cessation of theautomatic flow of dues income from this group of mem-bers, and it took various actions to restore such incomeinsofar as possible.After recording the status of suspension on its mem-bership records for most employees of the bargainingunit in September 1983,Respondent sent each of themdues delinquency notices the following month.These no-ticescautioned that,based on the delinquency, theperson "may be removed from the job." A few individ-uals respondedwith voluntarydues payment during this"hiatus" period when no collective-bargaining agreementwas in effect, however,most simply declined to pay byinaction.In two particular cases, those of employeesKevin Coonrod and Larry Dunder,dues were paid spe-cifically to guard against a loss of employment from notdoing so. The uncontradicted testimony of Coonrod es-tablished that a known cashier functionary at Respond-ent's San Jose,California office acceptedhis dues in late1983, both knowing he was employed at the hotel andsaying to him at the time that without payment he wouldhave lost his job.After execution of the new contract in thespring of1984,one of the subjects coordinated between the Em-ployer and Union was that of dues withholding andtransmission.The new contract had a typicalunion-secu-rityclause;however, then Personnel Director RobinGruender testified how her general manager at the timehad advised that the hotel would participate in collectionof back dues on behalf of the Union. Such advice fol-lowed only shortly in point of time from an exploratory 526DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting held at the hotel between Gruender for the Em-ployer and Fragnito along with Curci for the Union, inwhich the two representatives of Respondent stated theirpurpose was to promptly obtain payment of "back dues"from employees now that a new contract had beensigned.This fundamental decision was implemented inmeetingsor other contacts between Gruender and Frag-nito soon after the contract was executed and, by use ofmembership records, notices to employees were preparedon the subject of dues payment to the Union.The initial development was a comprehensive listing ofemployees by Fragnito on which he had entered dollaramounts that the Union hoped to collect from eachperson. Fragnito's technique was that of offering a "spe-cial" one-time discount whereby the individual wouldonly need pay half the claimed amount and could do soin two installments during June and July 1984 by payrolldeductions. By its terms this discount program, as con-tained in Respondent's notice to the attention of all em-ployees, had a stated expiration time of 9 July 1984, afterwhich dues would need be paid at "the full rates." Thisadvice as supplied from the Union applied to eachperson left after Gruender and Fragnito had made up-to-date status corrections, and the Employer passed outcorresponding notices through its supervisors. Employ-ees had also been given forms on which they couldeffect dues withholding from their pay or a direct, vol-untary payment plan, while the special duesassessmentfor banquet employees was brought to the attention ofthis group.The upshot was that, with the exception of Maddox,Respondent's special discount offer was accepted by allaffected employees, and by September 1984 the flow ofdues had returned to normal. Maddox, however, had notpaid, and in mid-September 1984 Fragnito prepared anotice of his arrearage for the Employer in which themandatory discharge provisions of the contract were in-voked. This notice set forth calculations on his arrearageincludingwhat was termed an initiation fee amount.Fragnito also met with Maddox later in September andpresented him with a comparable notice in which a 10-day period was allowed to cure the arrearage. On theparticular form usedas a basisof discussion betweenFragnito andMaddox at the hotel premises on thissecond occasion, the term "initiation fee" had been re-named a membership "reinstatement fee." The documentalso specified on its face that the months of June-Sep-tember 1984 were those in arrears. Maddox testified thathe argued the size of the amount claimed by Fragnito,but ended up submitting the Union a check just ahead ofthe specified deadline.This check was never in factcashed, and Maddox resigned his position with the Em-ployer soon thereafter.B. AnalysisAn initial proceduralissue iswhether the GeneralCounsel is barred from proceeding in this matter by thetimelimitationscontained in Section 10(b) of the Act.HereRespondent notes that originally Case 32-CB-1669was officially settled and thereafter, following the filingof Case 32-CB-1884, the Regional Director withdrewhis previous approval of that settlementagreement. Re-spondent established that in this regardMaddox, theCharging Party in Case 32-CB-1884, had submitted awithdrawal request and from this it argues that an under-cutting of the General Counsel's entitlement to proceedresulted. I note first that the withdrawal request ofMaddox was never approvedby theRegional Director,and more significantly that established doctrine permitstheGeneral Counsel to litigate matters embraced in asettlement agreement later validly set aside. For thesereasons I reject Respondent's particular defense that Sec-tion 10(b) applies to the case.Conair Corp.,261 NLRB1189 (1982).The more notable threshold question is whether the1980-1983 contract continued in effect beyond its statedexpiration date of 31 May 1983. Regarding this I findthatRespondent'swritten reopener notification of 15March 1983, a timely action in terms of the contract'sown language on duration, served to terminate the agree-ment when its timespan was reached. On this point theBoard's rationale inOakland Press Co.,229 NLRB 476(1977), is both instructive and controlling. The approvedlanguage inthat decision stated, in part, that:A collective-bargaing agreement is a total docu-ment. Changes in one or more of its terms necessari-ly implies termination of the agreement and emer-gence ofa newone. The Union's March 15 letternecessarily implied termination.... The question is whether or not the letter ofMarch 15 was sufficient to terminate the contractsuch that the Respondent would be required to ne-gotiatewith the Union for a successor agreementand bargain in good faith on all mandatory subjects.... The Union substantially complied with theterminationclause of the contract . . . There can beno doubt concerning what the Union had in mind-to reopen the collective-bargaining agreement fornegotiation on all matters involving wages, hours,and terms and conditions of employment. In short,to terminate the 1973-1976 contracts and negotiatenew ones at any time.Here there is complete logic to the conclusion that theUnion's reopener notice caused a noncontract hiatusfrom and after 31 May 1983 because its letter referredspecifically to that section of the agreement in which anytimely expression of a desire to in some way revise theprior contract would simultaneously serve to effect itstermination.Thus the parties were without a contract forthe 10 months that followed, and this key factor is large-ly influential in resolution of particular remaining issuesof the case.It is apparent that Respondent was determined torecoup dues for the hiatus period, and to this end per-suaded executive level personnel of the Employer to co-operate in the process. This is shown from the verbalismsexperienced by Gruender, the use of the phrase dues "inarrears" in Respondent's "delinquent notice" to employ-ees as issued during late 1983 (in which the possible lossof the employee's job was conjured up in connectionwith the paymentcampaign),and the reference in Re-spondent's own summarizing document (G.C. Exh. 29) to HOTEL & RESTAURANT EMPLOYEESLOCAL 19 (LE BARON HOTEL)unremitted dues deductions for employee Joaquin Pla"for the time era of November 1983."SeeAutomobileWorkers Local 376 (Emhart Industries),278 NLRB 285(1986).Regarding Maddox,himself,I infer from Fragnito's in-sufficient explanation of dues calculations,the undeniedexpressions of past animus toward him,and Gruender'screditable testimony that Fragnito cryptically distin-guishedMaddox from others for whom dues discountswere being offered,that Respondent singled Maddox outfor retaliatory and punitive financial liability under theguise of reestablishing his good-standing membership inthe organization.In this same context Fragnito's dealingswith Maddox in September 1984 constituted a threaten-ing with discharge for failure to abruptly pay dues forwhich he was not afforded an adequate notice of obliga-tions.On a separate issue raised in the complaint,I do notfind that passing reference to possible loss of insurancebenefits,as rooted in union membership, was an action-able reference by Respondent as made in its basic de-scription of the"special rate"dues collection plan. Herethe General Counsel has not shown that any insurancebenefits previously enjoyed by employees were not anexclusive feature of their union membership,and such areminder,without more, does not constitute a violationof the Act.CONCLUSIONS OF LAW1.Le Baron Hotel is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.TheRespondent,Hotel,Motel,Restaurant Employ-ees and Bartenders Union Local 19, Hotel and Restau-rantEmployees and Bartenders International Union,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent,by causing the Employer to make ret-roactive dues deductions from the pay of employees whowere employed during the hiatus,or were hired duringthe hiatus or within a period prior to 30 days after theexecution of a new collective-bargaining agreement, andaccepting such payments,has violated Section 8(b)(1)(A)of the Act.4.Respondent,by refusing to make available to Sher-man Maddox the same reduction in dues made availableto other employees similarly situated because of his con-certed,protected activities,including the filing of an RDpetition,has violated Section 8(b)(1)(A) of the Act.THE REMEDYHaving found that the Respondent has engaged in un-lawful conduct in violation of Section8(b)(1)(A) of theAct, Ishall order it to cease and desist and to take cer-tain affirmative action designed to effectuate the policiesof the Act. Specifically,I shall require the Respondent toreimburse with interest any employee who tendered duesand/or reinstatement fees on 1 June 1984 and thereaftersolely in reliance on representations in a notification thatemployees must pay such dues and/or fees under penaltyof termination.Interest shall be computed in the manner527prescribed inFlorida Steel Corp.,231 NLRB 651 (1977).(See generallyIsis Plumbing Co.,138 NLRB 716 (1962).)Which,if any,employees are entitled to such reimburse-mentshall beestablished in a compliance proceeding.On these findingsof fact andconclusions of law andon the entirerecord,I issue the following recommend-ed'ORDERThe Respondent,Hotel,Motel,Restaurant Employeesand BartendersUnion Local 19,Hotel and RestaurantEmployees and Bartenders InternationalUnion, AFL-CIO, its officers,agents, and representatives, shall1.Cease and desist from(a) Threatening employees with discharge for refusingto tender periodic dues to the Respondent during a timethey werenot contractually obligated to do so.(b)Refusing to make available to Sherman Maddoxthe same reduction in dues made available to other simi-larly situated employees because ofarbitraryand capri-cious reasons.(c) In any like or related manner restrainingor coerc-ing employees in the exerciseof the rightsguaranteedthem by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offer reimbursement to those employees who ten-dered back dues and/or reinstatement fees on 1 June1984 and thereafter solely in reliance on Respondent'snotification that employees must pay such dues and/orfees under penalty of termination.(b) Post at eachof its officesand meeting halls in SanJose,California,copies of the attached notice marked"Appendix."2Copiesof the notice,on formsprovidedby theRegionalDirector for Region32, after beingsigned by the Respondent'sauthorized representative,shall be postedby theRespondent immediately upon re-ceipt and maintainedfor 60 consecutivedays in conspic-uous places including all places where notices to mem-bers are customarily posted.Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered,defaced,or covered by any othermaterial.(c)Mail forthwithto the RegionalDirectorfor Region32 copies of the noticefor postingby LeBaronHotel, ifit is willing,in places where notices to its employees arecustomarilyposted.(d)Notify tothe RegionalDirector in writing within20 daysfrom the dateof this Orderwhat steps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violationsof the Act notspecifically found.IIf no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations, the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."